    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

SHEA FALGOUT, ET AL.                *               CIVIL ACTION NO.: 20-cv-0057
                             Plaintiff
                                    *
                                    *               JUDGE: Lance M. Africk
vs.                                 *
                                    *               MAGISTRATE: Janice van Meerveld
DILLARD DEPARTMENT STORES, INC. *
                                    *
                                    *
                        Defendant   *
*************************************

    MEMORANDUM IN SUPPORT OF MOTION TO STRIKE SHAWN JOHNSON

MAY IT PLEASE THE COURT:

       Higbee LANCOMS, LP (“Dillard’s”) submits this Memorandum in support of its Motion

to Strike Shawn Johnson. We attach the following as exhibits:

              Ex.1: Photo of Escalator Combs
              Ex.2: Dillard’s Store Surveillance Video
              Ex.3: Shawn Johnson Report
              Ex.4: Shawn Johnson Deposition
              Ex.5: Lerch Bates Report of 9/19/18
              Ex.6: Shea Falgout Deposition
              Ex.7: Daily Escalator Start-Up Log
              Ex.8: Corporate Deposition of Dillard’s

I. FACTS

       Shawn Johnson is plaintiffs’ purported escalator expert. He is a high school graduate,

with one and one-half years of college. (Ex. 4, Depo. of Johnson, pp.21:23-22:3). He is not an

engineer, lawyer, medical doctor, biomechanical engineer, or biomechanical expert. (Ex. 4, pp.

19:23-20:8). On this case, he has reviewed some documents, and he conducted a site inspection

almost two years post-accident. Neither he nor anyone else has performed any testing, computer
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 2 of 14




modeling or accident reconstruction. (Ex. 4, p. 36:5-19). As of his deposition on September 27,

2020, he had not even read a single transcript of any deposition taken in this case. (Ex. 4 13:13-

15). He has never worked on a case involving a hand or finger being entrapped by a step or comb

plate at the bottom of an escalator. (Ex. 4, pp.105:19-106:11).

       This accident occurred on September 18, 2018, at the bottom of the down-escalator that

carries passengers from the second floor to the first floor. On the floor at the bottom of this

escalator, like every escalator, is a row of yellow combs with teeth that sit below the stair tread.

(Ex. 1; Ex. 5, p.4). These combs prevent a shoestring, package, or other object from lodging in

the escalator, and they nudge the rider’s foot over the joint where the escalator meets the floor.

       Fourteen-month-old Jayden Falgout was injured when he tried to run up the down-

escalator. At twenty pounds, he was simply “too heavy” for his father to carry. (Ex. 6, p. 23:1-

18). After repeatedly scrambling toward the escalator, only to be grabbed at the last second, this

time, unfortunately, he made it. (Ex. 2, Notice of Manual Attachment, Dillard’s Store

Surveillance Video. The accident occurs at 10:56:35 - 10:56:45 a.m.; Jayden’s prior attempts to

reach the escalator are at 10:52, 10:53:33 and 10:55:55, https://gjtbs.sharefile.com/d-

sc274b7267704285b). 1

       Baby Jayden took one step onto the escalator and fell. (Ex. 2). Somehow one or two

fingers on his left hand were momentarily lodged in the steps or combs. The camera angle does

not allow us to see exactly how the injury occurred, and there were no eyewitnesses to how his

fingers were caught. The escalator’s safety switches caused the escalator to stop almost




1
  We note that the footage is time stamped 10:56 a.m. but the time was actually about one hour
later, just a bit after 12 noon. A hard copy of the video will be filed with the Clerk of Court and
delivered to Your Honor’s Chambers.
                                                 2
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 3 of 14




immediately. In fact, his father grabs him and pulls him up within a couple seconds of his falling,

and the escalator had already stopped by the time he does that. (Ex. 2).

       The escalator was cordoned off until the next day, when independent inspectors from

Lerch Bates inspected the unit. (Ex. 5, Lerch Bates inspection report; Ex. 4, pp.47:24-48:4; Ex.

8, pp.41:22-42:7). Lerch Bates is a third-party inspection company. (Ex. 4, pp.48:10-13). Mr.

Johnson regards them as professional, comprehensive, thorough, knowledgeable and careful.

(Ex. 4, pp.51:17-52:4). Mr. Gene Shanks, the Lerch Bates inspector, explained that:

       [W]e tested both stop switches, upper and lower. Both worked as designed and

       per Code requirements…All devices worked as designed and within Code

       requirements. I found no reason to leave the unit out of service. Dillard's

       management was contacted and the unit was returned to normal service. In my

       opinion, the video indicates that this incident was not caused by equipment

       malfunction. The escalator worked as designed and within Code requirements.

       (Ex. 5; Ex. 4, p.4).

And while Mr. Johnson laments that Mr. Shanks could have gone into more detail in his report,

he also concedes that Mr. Shanks did a “thorough investigation.” (Ex. 4, p.54:14-23). And he has

no facts to contradict Mr. Shanks’ findings. (Ex. 4, p.64:12-15). To the contrary, Mr. Shanks’

findings are consistent with the inspection that Dillard’s did on the day of the accident before the

store opened for business. (Ex. 7).

       We attach Mr. Johnson’s report as Exhibit 3. He reached several “Findings,” which fall

into one of three categories:

   1. Dillard’s was negligent because it did not modernize this escalator to add a comb impact
      safety switch, which is found on more modern escalators (Ex. 3, p.8 - Findings 5, 6 & 7);




                                                 3
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 4 of 14




   2. The upthrust switch either malfunctioned or was out of adjustment (Ex. 3, p.8 - Findings
      1 & 2); and

   3. The teeth of the combs sat above the stair tread, when they should have sat below them
      (Ex. 3, p.8 - Findings 3, 4, 8).

       Not listed in his Findings, but obscured in his report, is a conclusion that if Dillard’s had

installed additional safety devices, Jayden’s injuries would have been “reduced.” (Ex. 3, p.7 -

“Had Dillard’s upgraded the escalator and installed the combplate impact switches…then the

escalator would have stopped, reducing Jayden’s injuries.”). Below we address each opinion in

the context of FRE 702, and demonstrate to the Court that Johnson’s opinions have absolutely no

factual support, and the medical causation opinions fall far outside his purported expertise. As

such, the Court should preclude Mr. Johnson from testifying.

II. THE LAW

       Rule 702 of the Federal Rules of Evidence provides that a witness who is qualified as an

expert by knowledge, skill, experience, training, or education may testify in the form of an

opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
       fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the case.

       The United States Supreme Court’s decision in Daubert v. Merrell Dow Pharms., Inc.

provides the framework the district court must use to determine whether expert testimony is

admissible under FRE 702. Peters v. Nissan Forklift Corp. N. Am, 2008 U.S. Dist. LEXIS

123319 at *3-5 (E.D. La. 2/1/08) (citing Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243 (5th Cir.

2002)). The Court applies a preponderance of the evidence standard when determining

admissibility under FRE 702. Everler v. Ford Motor Co., 2017 U.S. Dist. LEXIS 124084 *6



                                                4
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 5 of 14




(E.D. La. 8/7/17). The Court must make a preliminary assessment of whether the testimony is

both reliable and relevant. Id.

       Several non-exclusive factors are relevant to the reliability inquiry, including (1) whether

the technique has been tested, (2) whether the technique has been subjected to peer review and

publication, (3) the potential error rate, (4) the existence and maintenance of standards

controlling the technique's operation, and (5) whether the technique is generally accepted in the

relevant scientific community. Id. citing Burleson v. Tex. Dept. of Criminal Justice, 393 F.3d

577, 584 (5th Cir. 2004). As to relevance, the question is whether the proposed testimony is

relevant not simply in the way all testimony must be relevant [pursuant to Rule 402], but also in

the sense that the expert's proposed opinion would assist the trier of fact to understand or

determine a fact in issue. Id. at *5 (citing Bocanegra v. Vicmar Servs., Inc., 320 F.3d 581, 584

(5th Cir. 2003) (internal quotations omitted)). Furthermore, the lack of reliable support for an

expert’s opinion may render it more prejudicial than probative, making it inadmissible under

FRE 403. Peters, 2008 U.S. Dist. LEXIS 123319 at *12 (citing Viterbo v. Dow Chemical Co.,

826 F.2d 420, 422 (5th Cir. 1987)).

       Arguments regarding the admissibly of expert testimony often go to the weight of the

testimony, not its admissibility. But “if the source upon which an expert's opinion relied is of

such little weight, the jury should not be permitted to receive that opinion. Expert opinion

testimony falls into this category when that testimony would not actually assist the jury in

arriving at an intelligent and sound verdict. If an opinion is fundamentally unsupported, then it

offers no expert assistance to the jury.” Id.; Mac Sales v. E.I. du Pont de Nemours & Co., 1996

U.S. Dist. LEXIS 3199 *4-6 (E.D. La. 3/11/96).




                                                 5
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 6 of 14




III. THERE IS NO FACTUAL SUPPORT FOR MR. JOHNSON’S OPINIONS

       Mr. Johnson’s Findings can be grouped into three categories:

   1. Dillard’s was negligent because it did not modernize this escalator to add a comb impact

       safety switch, which is found on escalators manufactured more recently. (Ex. 3, p.8 -

       Findings 5, 6 & 7);

   2. The upthrust switch either malfunctioned or was out of adjustment (Ex. 3, p.8 - Findings

       1 & 2); and

   3. The teeth of the combs sat above the stair tread, when they should have sat below them

       (Ex. 3, p.8 - Findings 3, 4, 8).

   In addition, he offers gratuitous medical causation opinions that if Dillard’s had installed

   additional safety devices, Jayden’s injuries would have been “reduced,” and with a proper

   comb plate setting, Jayden “would not have been injured.” (Ex. 3, pp.7.8). We address each

   in turn.

    A. Mr. Johnson’s opinion that Dillard’s had a duty to modernize the escalator is based
       on his subjective belief, unsupported by any regulations, rules, facts or evidence. It
       is also in conflict with Louisiana jurisprudence. This opinion therefore violates FRE
       403.

       The escalator at issue met the industry standard to which it was designed. That industry

standard is the applicable provision of the American Society of Mechanical Engineers (“ASME”)

Code. (Ex. 4, p.120:8-14). Since this unit was installed in 1967, the applicable Code year is

1965. (Ex. 4, pp. 29:16-23; 30:9-14). Thus, to evaluate whether the unit performed as designed,

we must look to A17.1-1965. (Ex. 4, p. 32:24-34:3); see also Edmison v. Caesars Entm’t Co.,

177 F.Supp.3d 972, 980-981 (E.D. La. 2016) (rejecting plaintiff’s argument that the owner had a

duty to install safety devices not required by the Code in effect when the unit was installed).



                                                 6
       Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 7 of 14




         As a unit installed in 1967, this escalator had various safety switches that would turn the

unit off in the case of an accident. Those safety switches are there to protect people when using

the machine as intended. (Ex. 4, p.69:8-12). Mr. Johnson does not know which safety switch

caused the escalator to stop in this accident. (Ex. 4, p. 45:12-16). Since he does not know which

switch caused it to stop, he cannot opine that the unit failed to operate as it was designed. (Ex. 4,

p.45:17-22). He is left with various questions that can never be answered; in his view, the Lerch

Bates inspectors who inspected the unit on September 19, 2018 did not include enough detail in

their inspection report. (Ex. 4, pp.45:23-47:3). Somehow he gives that opinion, while also

recognizing Lerch Bates as professional, comprehensive, thorough, knowledgeable and careful,

and admitting that Mr. Shanks did a “thorough investigation.” (Ex. 4, pp.51:17-52:4; p.54:14-

23).

         Nevertheless, unable to conclude that the unit failed to operate as designed, Johnson

resorts to opining that the escalator should have been “modernized” with a comb plate impact

switch. (Ex. 4, p.90:4-11; Ex. 3, p.8 - Finding 7). He admits, however, that there is no ASME

Code that mandates Dillard’s install such a switch. (Ex. 4, p.95:17-20). Of course there isn’t,

because such a mandate would hold the owner to an ASME standard that did not even exist when

the unit was installed, which, as Mr. Johnson explained, is the ruler by which we measure

Dillard’s compliance with industry standards. (Ex. 4, pp. 29:16-23; 30:9-14; 32:24-34:3; 120:8-

14). (And, as the Court will see below, he offers no facts to demonstrate that the installation of a

comb plate impact switch would have prevented Jayden’s injury.) The fact is that this escalator

has performed as designed, with no similar incident before Jayden’s accident. (Ex. 8, pp.31:20-

32:5).




                                                  7
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 8 of 14




       Simply put, Johnson’s opinion that Dillard’s should have added additional safety

switches is not supported by the applicable industry code, nor any other standard, regulation,

law, statute, or rule. And, it is inconsistent with Louisiana jurisprudence on the issue. See

Edmison v. Caesars Entm’t Co., 177 F.Supp.3d 972, 980-981 (E.D. La. 2016) (Court held that

Caesars had no duty to add additional safety features advocated by plaintiff – yellow

demarcation lines on the steps – where the escalator was in compliance with the relevant safety

codes). As such, the Court is presented not with an opinion supported by facts or reliable

reference to objective sources or standards, but only with Johnson’s subjective belief based on

unsupported speculation.

       A personal belief standing alone does not satisfy the reliability test under Daubert, nor

does it offer helpful expert assistance to the jury. Peters v. Nissan Forklift Corp. N. Am., 2008

U.S. Dist. LEXIS 123219 at *5 (E.D. La. 2/1/08) citing Bocanegra v. Vicmar Servs., Inc., 320

F.3d 581, 584 (5th Cir. 2003); Thomas v Chambers, 2019 U.S. Dist. LEXIS 65900 at *5 (E.D. La.

4/17/19) citing Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d 358, 372 (5th Cir. 2000). Moreover,

such unsupported beliefs are more prejudicial than probative, violating FRE 403. Id. at *9. For

these reasons, Johnson should be precluded from testifying about whether Dillard’s should have

added additional safety switches to its escalator.

    B. There is no evidence that the upthrust switch malfunctioned or was out of
       adjustment; thus his opinion is unreliable, irrelevant and violates FRE 403.

       In his Findings Nos. 1 and 2, Johnson opines that the upthrust switch malfunctioned or

was not properly adjusted (he uses those phrases interchangeably). He cites no facts in his report

to support that opinion. His deposition under oath reveals why. At deposition, Mr. Johnson

admitted that he has no facts to support such a conclusion:




                                                     8
     Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 9 of 14




          Q: My question is, do you have any evidence, any facts to support the
          assertion that the upthrust switch was not properly adjusted on the date of
          accident?

          A: Not the date. No. That’s what I’m complaining about.

(Ex. 4, pp.79:24-80:4).

          Q: Do you have any evidence that the upthrust switch was not properly
          maintained on the date of the accident?

          A: No. Other than my site visit [summer 2020] showed that the switch had
          not been touched in a while and it was not adjusted properly.

(Ex. 4, p.80:8-13).

          Q: Do you have any evidence that [the upthrust switch] was out of adjustment
          on the day of the accident?

          A: Again, we answered that, and the answer was no, I don’t – do not
          know.

(Ex. 4, p.155:24-3).

       Mr. Johnson tries to explain why, despite no supporting evidence, he will not withdraw

Findings 1 and 2. (Ex. 4, p.80:14-24). While his explanation is hard to decipher, it appears to

come down to him demanding that Dillard’s prove a negative. In other words, while Lerch Bates

found that all safety devices were working, its report gives detail that is insufficient for Mr.

Johnson, so now Dillard’s must prove that the device did not malfunction or was not improperly

adjusted. (Ex. 4, p.81:3-22). Thus, the burden of proof falls to Dillard’s. That is not the law.

       The Court may exclude expert testimony if it lacks adequate foundation. Mac Sales v. E.I.

du Pont de Nemours & Co., 1996 U.S. Dist. LEXIS 3199 at *4 (E.D. La. 3/11/96) citing MAC

Sales, Inc. v E.I. du Pont de Nemours & Co., 24 F.3d 747, 752 (5th Cir. 1994). The testimony

cannot be based solely on speculation or conjecture. Id. at *5 citing Lewis v. Parish of

                                                  9
    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 10 of 14




Terrebonne, 894 F.2d 142, 146 (5th Cir. 1990) and Eximco, Inc. v. Trane Co., 748 F.2d 287, 290

(5th Cir. 1984). If an expert’s opinion is fundamentally unsupported, then it offers no expert

assistance to the jury. Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir. 1987).

       Here, Johnson admits that he has absolutely no evidence to support his opinion that the

upthrust switch malfunctioned. It is just rank speculation. In the same breath that he opines that

the upthrust switch malfunctioned or was out of alignment, he concedes he has no evidence to

support his conclusions. Thus, once again we are left only with Johnson’s guesswork, which is

unreliable, irrelevant, and unfairly prejudicial under FRE 403.          These opinions should be

excluded.

    C. There is no evidence that the comb teeth sat below the stair tread.

       Johnson’s next baseless theory is that the comb teeth sat above the stair tread when they

should sit below the stair tread. 2 (Ex. 3, p.3 (for reference); Ex. 3, p.8 - Johnson’s Findings 3, 4,

8). Once again, his report is devoid of any facts to support Findings 3, 4 & 8. And, once again,

his deposition testimony explains why. Johnson feels that just because the accident occurred, the

comb plate must have been improperly adjusted (i.e. sitting above the stair tread). (Ex. 4,

pp.87:4-11; pp.88:23-89:4; p.112:11-17). In other words, the fact of the accident occurring is

proof of how and why the accident occurred. Johnson seeks to hold Dillard’s to a strict liability

standard that the law does not impose.

       His unrestrained circular logic allows him to reach conclusions without regard for factual

support. To him, his conclusions seem obvious. For example, Johnson concludes that Jayden’s

finger was skewered by a comb tooth. (Ex. 4, p.99, second-to-last paragraph). During the

incident, one of the comb teeth did break off. How that occurred, or why that occurred, no one


2
 Johnson uses the descriptions “above the stair tread” and “out of adjustment” interchangeably.
(Ex. 4, pp.103:14-24; 112:11-17).
                                                 10
    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 11 of 14




knows. Mr. Falgout, for example, thinks that Jayden’s shirt may have gotten caught under the

comb, breaking the comb when he jerked Jayden up. (Ex.4, pp.29:22-30:2). The lack of

evidence, however, will not stop Johnson from brazenly asserting a “finding” about it. Under

oath, though, he clarifies that his assertion is just another opinion with no facts to back it up. (Ex.

4, p.98:25-99:24). Likewise, astonishingly, on further questioning, he totally retreats from his

assertion that the comb teeth sat above the stair tread:

       Q. Do you see the circular nature of your argument? You say, I'm an expert. I
       conclude that the comb plate was up, that the teeth were higher than the tread.
       Well, how do you know that? Because of the fact of the accident.

       A. I did not say it was above the tread. I said it was not adjusted properly.

(Ex. 4, pp.100:200-101:2) (emphasis added).

       Q. So it is your opinion that the comb teeth sat above the tread?

       A. Again, possibly. That's how his hand got underneath there.

(Ex. 4, p.102:3-6) (emphasis added).

       Q. And as we talked about before, the only evidence you have of that is the fact of
       the accident. You believe that the accident could not have occurred if the comb
       teeth had been set below the tread, correct?

       A. Right. It should have lifted that object out. That's correct.

       Q. Have you done any testing or asked, for example, another expert of another
       discipline, like an accident reconstructionist, an engineer, a biomechanical expert,
       to test that hypothesis, to see whether, in an escalator where the combs are set
       below the tread, an accident like this with a 14-month-year-old's tiny fingers
       could occur? Have you done any testing like that? Have you sought the opinion of
       a qualified expert in that regard?

       A. No.

(Ex. 4, p.104:4-22)

                                                  11
    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 12 of 14




       Despite Johnson’s fairytales, the fact is that all of the evidence points to properly-situated

comb plates. Dillard’s escalator technician, Lawrence Robert, inspected the escalator before the

store opened on September 18, 2018 and found it to be in proper working condition. (Ex. 7). Mr.

Johnson confirms that the daily start up inspection that Dillard’s uses is similar, i.e., industry

standard, to the practice followed by its peers such as Macy’s, JC Penney and Nordstrom. (Ex. 4,

p.145:3-11). Mr. Falgout, along with Jayden, Jayden’s mom and many others, rode down the

escalator prior to the accident. No one tripped on any combs protruding above the steps. (Ex. 6,

pp.24:12-25:22; Ex. 2 at 10:51:460-10:52; Ex. 2 at 10:33:52-10:53:55). When Lerch Bates

inspected the unit on September 19, 2018 they found no evidence that the combs sat above the

treads. And when Johnson conducted his site inspection, the comb teeth sat below the tread. (Ex.

4, p.40:1-4). Simply put, all of the evidence, all of the established facts, rebut Mr. Johnson’s

speculation; none support it.

       As with the two prior issues, Johnson’s opinions regarding the position of the combs is

unreliable because no analysis, testing, modeling or recreation of any kind was done; his

opinions are irrelevant because they are not helpful to the jury; and his opinions violate FRE 403

because their probative value (zero) is substantially outweighed by the danger of unfair

prejudice, confusion and misleading the jury. For these reasons, Johnson should be precluded

from offering any opinions regarding the position of the combs.

    D. Johnson’s opinions regarding medical causation, or the extent of Jayden’s injury,
       are clearly not within the scope of his expertise.

       Johnson offers two medical causation opinions: first, that Jayden’s injuries would have

been reduced if Dillard’s had installed a comb impact switch (Ex. 3, p.7, last paragraph); and

second, that Jayden would not have been injured if the combs sat below the stair tread (Ex. 3, p.8


                                                12
    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 13 of 14




– Finding 8). These opinions should be excluded because: (1) Johnson does not have sufficient

knowledge, training, education, or experience in any medical or medical causation field to render

such an opinion, and (2) even if he had the requisite knowledge, training, education, or

experience, his opinions are not based on any actual facts or data, they are not the product of any

testing (or any other reliable principles or methods), and they are far too speculative to assist the

jury.

        As Mr. Johnson readily admits, he is not a biomechanical engineer or medical doctor. He

has never worked on a case involving a baby whose finger lodged in a step or comb. (Ex. 4,

pp.105:22-106:11). Further, he admits that the escalator stopped in seconds. (Ex. 4, p.42:9-13).

He has also not performed any testing, calculations, or recreations of any kind with respect to

these extremely speculative opinions. And since no one has done any testing, modeling or

accident recreation, he cannot estimate how much faster it would have stopped with additional

safety devices in place. Regardless, since Johnson has no medical degree or medical training, his

opinions about what injury Jayden could or would have sustained is all guesswork. Rank

speculation. Nothing more, nothing less. See, e.g. Thomas v. Chambers, 2019 U.S. Dist. LEXIS

65900 at *10-11 (E.D. La. 4/17/19) (biomechanical expert who was not certified in any medical

specialty nor a medical doctor was not qualified to offer medical opinions regarding the “precise

cause of a specific injury”).

        Johnson does not have any medical causation education, training, knowledge, or

experience. He is therefore not qualified to render an opinion regarding the cause(s) of Jayden’s

injuries or theoretical injuries.   Even if he were qualified to render such an opinion, his

opinion(s) are not based on any specific facts or data, they have not been tested, and they are not

the product of any reliable principles or methods. This Court should exclude Johnson’s opinions



                                                 13
    Case 2:20-cv-00057-LMA-JVM Document 50-1 Filed 10/12/20 Page 14 of 14




about what type(s) of injuries Jayden may have sustained if different features existed on the

escalator.

                                        CONCLUSION

       The Federal Rules of Evidence ensure that the jury only receives experts who can offer

reliable and relevant evidence. Having some knowledge, education or experience does not give

one carte blanche to spout unbridled speculation or baseless opinions about topics far outside

one’s professed scope. But that is the most Mr. Johnson can offer. His opinions do not meet the

standard for reliability or relevance under FRE 702, and they are unfairly prejudicial, confusing,

misleading and a waste of time under FRE 403. For these reasons and as set forth above,

Dillard’s respectfully moves this Honorable Court to strike Mr. Johnson as a witness.

                                             Respectfully submitted,

                                             /s/ Lambert J. Hassinger, Jr.
                                             LAMBERT J. HASSINGER, JR. T.A. (#21638)
                                             jhassinger@gallowaylawfirm.com
                                             Alicia R. Aguillard (#36349)
                                             aaguillard@gallowaylawfirm.com
                                             GALLOWAY, JOHNSON, TOMPKINS,
                                                     BURR & SMITH
                                             701 Poydras Street, 40th Floor
                                             New Orleans, Louisiana 70139
                                             Telephone: (504) 525-6802
                                             Facsimile: (504) 525-2456

                                CERTIFICATE OF SERVICE

       I CERTIFY that on the 12th day of October, 2020, this document was filed electronically
with the Clerk of Court using the CM/ECEF system. Notice of this filing will be sent to all
counsel of record by operation of the Court’s electronic filing system.

                                             /s/ Lambert J. Hassinger, Jr.
                                             Lambert J. Hassinger, Jr.




                                               14
